Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 1 of 10




           EXHIBIT A
       Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 2 of 10




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Application of

IOAN MICULA,
VIOREL MICULA,
S.C. EUROPEAN FOOD S.A.,
S.C. STARMILL S.R.L., and
S.C. MULTIPACK S.R.L.,
                                                           Civil Action No. 17-CV-02332-APM
                                  Petitioners,

       v.

THE GOVERNMENT OF ROMANIA,

                                  Romania.

                         PETITIONERS’ FIRST SET OF
                POST-JUDGMENT INTERROGATORIES TO ROMANIA

       Pursuant to Rules 33 and 69(a) of the Federal Rules of Civil Procedure, Petitioners Ioan

Micula, Viorel Micula, S.C. European Food S.A., S.C. Starmill S.R.L., and S.C. Multipack

S.R.L. (collectively, “Petitioners”), by and through their undersigned counsel, hereby request

that Respondent Government of Romania (“Romania”) answer separately and under oath each of

the following interrogatories within the time allowed by law.

                                           DEFINITIONS

       1.      “Commercial activity” means any activity engaged in for the purposes of

commerce, including continuous commercial activity or a single commercial transaction or act.

       2.      “Creditor” refers to all individuals, foreign states and/or other entities to whom

Romania is in default in any obligation.

       3.      “Debtor” refers to all individuals, foreign states and/or other entities who owe a

debt to Romania.
        Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 3 of 10




       4.      “Foreign” refers to any entity that does not reside in Romania, or in the case of a

business or corporation, is not incorporated in Romania.

       5.       “Instrumentality” as used herein refers to any agency, administrative agency,

government-owned corporation or any subsidiary of such corporation and government-controlled

corporation or any subsidiary of such corporation.

       6.       “Liquid Asset” as used herein refers to any cash or currency in any national

denomination, any claim for receipt of money, any contract claim or chose in action, any interest

in a commercial venture, or any stocks, bonds, letters of credit, or any other financial property.

       7.      “Romania” refers to Respondent, the Government of Romania or the foreign state

of Romania.

       8.      “State” refers to any sovereign nation.

       9.      “Tangible Asset” as used herein refers to any tangible property, including but not

limited to real property, hotels or resorts, offices, buildings, dwelling places, houses, apartments,

condominiums, vehicles, valuable jewelry, paintings, or any works of art.

                                         INSTRUCTIONS

       1.      These interrogatories are continuing in nature so as to require Romania to

supplement its answers as required by Fed. R. Civ. P. 26(e).

       2.      Unless otherwise specified, the applicable time period shall be from January 1,

2010 to the present.

       3.      When asked to “describe the location” of an asset, including but not limited to an

account at a financial institution, the description should include:

               a. the name, address, and telephone number of the entity where the asset is

                   located;


                                                  2
       Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 4 of 10




              b. if the asset is located at a financial institution: identification of the account,

                 including the name of the account holder and the account number; and

              c. the value of the asset as of (i) the date these interrogatories are received by

                 Romania, and (ii) the date these interrogatories are answered by Romania.

       4.     When asked to “identify” a person, if that person is an individual, specify the

person’s:

              a. full name;

              b. last known business address;

              c. last known residence address;

              d. last known occupation or employer (or business affiliation);

              e. last known title or position;

              f. employer and position at the time relevant to the particular inquiry; and

              g. a brief description of the duties and responsibilities of the person at the time

                 relevant to the particular inquiry.

                                   INTERROGATORIES

       1.     Identify and describe the location of any bank accounts maintained by Romania or

by any Instrumentality of Romania, within or without Romania. For each account, set forth the

following:

              a. The name, address and telephone number of the bank or entity where the asset

                 is located;

              b. The name of the account holder;

              c. The account number;

              d. The value of the account as of the date these interrogatories are received by


                                                 3
       Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 5 of 10




                   Romania;

               e. The value of the account as of the date these interrogatories are answered by

                   Romania;

               f. A detailed description of the purpose for the funds in the account; and

               g. A detailed description of the account’s activity from January 1, 2010 to the

                   present date.

       2.      Identify and describe the location of any bank accounts that are not maintained by

Romania or by an Instrumentality of Romania, but in which Romania or any Instrumentality of

Romania has money deposited at this time, within or without Romania. For each account, set

forth the following:

               a. The name, address and telephone number of the bank or entity where the asset

                   is located;

               b. The name of the account holder;

               c. The account number;

               d. The value of the account as of the date these interrogatories are received by

                   Romania;

               e. The value of the account as of the date these interrogatories are answered by

                   Romania;

               f. A detailed description of the purpose for the funds in the account; and

               g. A detailed description of the account’s activity from January 1, 2010 to the

                   present date.




                                                4
       Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 6 of 10




       3.     Identify and describe the location, ownership (including name and address), and

purpose of any and all Liquid Assets owned by Romania or by any Instrumentality of Romania,

located within or without Romania.

       4.     Identify and describe the location, ownership (including name and address), and

purpose of any and all Tangible Assets owned by Romania or by any Instrumentality of

Romania, located within or without Romania.

       5.     As to each Liquid and Tangible Asset identified in Interrogatories 3 and 4,

identify all persons or entities with knowledge or information regarding the particular Liquid or

Tangible Asset.

       6.     Set forth, identify, and describe any entities, persons, or states who owe a debt to

Romania or an Instrumentality of Romania. For each Debtor, set forth the following:

              a. The name, address and telephone number of each Debtor;

              b. The amounts owed;

              c. The underlying reason for the debt;

              d. Whether or not there is written evidence of this indebtedness, and if so, the

                  location and custodian of the written indebtedness;

              e. Whether there is any payment schedule that is in place, and if so, describe the

                  schedule; and

              f. Whether Romania, or an Instrumentality of Romania, has commenced any

                  litigation or enforcement proceedings concerning the amounts owed, and if so,

                  describe the litigation or enforcement proceedings.

       7.     Set forth, identify, and describe any Creditors of Romania or an Instrumentality of

Romania. For each Creditor, set forth the following:


                                               5
       Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 7 of 10




               a. The name, address, and telephone number of each Creditor;

               b. The amounts owed;

               c. The underlying reason for the obligation;

               d. Whether there is any payment schedule that is in place, and if so, describe the

                     schedule; and

               e. Whether any such Creditor has commenced any litigation or enforcement

                     proceedings concerning amounts owed, and if so, describe the litigation or

                     enforcement proceeding.

       8.      Identify every Romanian official who resides, temporarily or permanently, within

the United States.

       9.      Identify and describe all Foreign assistance that Romania, or an Instrumentality of

Romania, receives from any Foreign entity (including any Foreign nation, business, corporation,

consortium, or person).

       10.     Identify and describe any contract, agreement, or relationship between Romania

or any Instrumentality of Romania and a Foreign entity (including any Foreign nation, business,

corporation, consortium of person), by which such Foreign entity invests in any way in Romania,

or an Instrumentality of Romania. Include in such description:

               a. The name and location of the Foreign entity;

               b. The date of execution of any contract or agreement, or of initiation of the

                     relationship and current status of the contract, agreement, or relationship;

               c. The location and custodian of a copy of any contract or agreement;

               d. A description of the terms of any contract, including, but not limited to, the

                     obligations and liabilities of the Foreign entity to Romania or an


                                                   6
        Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 8 of 10




                    Instrumentality of Romania, including any payment or royalty obligations to

                    Romania or an Instrumentality of Romania;

                e. A description of any and all transfers of funds that have taken place under any

                    contract, agreement, or relationship, including an identification of any bank or

                    financial institution that participated in the transfer of the funds;

                f. A description of any and all transfers of funds intended to take place within

                    the next five years, including an identification of the name and location of any

                    bank or financial institution that will participate in the transfer of the funds;

                    and

                g. A description of the ownership or interest, if any, of Romania or an

                    Instrumentality of Romania in the Foreign entity.

        11.     Identify the five persons most knowledgeable about Romania or an

Instrumentality of Romania’s Liquid Assets, Tangible Assets, accounts, or monies in any

financial institution.

        12.     Identify the five persons most knowledgeable about debts owed to Romania or an

Instrumentality of Romania, and about creditors of Romania.

        13.     Identify the five persons most knowledgeable about Foreign investments in

Romania or in an Instrumentality of Romania.

        14.     Identify and describe any books or records maintained by Romania, or an

Instrumentality of Romania, that concern the topics raised in Interrogatory requests numbers 1 to

13.

        15.     Identify the names and titles, if any, of all individuals who participated or assisted

in preparing responses to these interrogatories, or who prepared or supplied any information used


                                                   7
       Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 9 of 10




in responding to these interrogatories, indicating in the case of each such individual the

interrogatory number which he or she prepared or for which he or she supplied any information

or answer.


Dated: Washington, D.C.
       October 1, 2019

WHITE & CASE LLP                                    DENTONS US LLP



By: /s/ Francis A. Vasquez, Jr.                     By: /s/ John W. Lomas, Jr.
    Francis A. Vasquez, Jr. [Bar # 442161]              John W. Lomas, Jr. [Bar # 976555]
    701 Thirteenth Street, N.W.                         Daniel Morris [Bar # 1018371]
    Washington, DC 20005                                1900 K Street, NW
    Telephone: (202) 626-3600                           Washington, DC 20006
    fvasquez@whitecase.com                              Telephone: (202) 496-7500
                                                        Facsimile: (202) 408-6399
              -and-                                     john.lomas@dentons.com
                                                        daniel.morris@dentons.com
    Jacqueline L. Chung
    Laura A. Grai                                       Counsel for Petitioner Viorel Micula
    1221 Avenue of the Americas
    New York, NY 10020
    Telephone: (212) 819-8200
    jacqueline.chung@whitecase.com
    laura.grai@whitecase.com

    Counsel for Petitioners Ioan Micula, S.C.
    European Food S.A., S.C. Starmill S.R.L.,
    and S.C. Multipack S.R.L.




                                                8
      Case 1:17-cv-02332-APM Document 98-3 Filed 12/02/19 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I, Francis A. Vasquez, Jr., hereby certify that a copy of PETITIONERS’ FIRST SET OF

POST-JUDGMENT INTERROGATORIES TO ROMANIA was served on October 1, 2019

upon the following via UPS delivery and e-mail:

       Ioana Salajanu
       7620 Kildare
       Skokie, Illinois 60076
       Telephone: (773) 875-5438
       sedeidu@yahoo.com

       Counsel for Respondent the Government of Romania




       Dated: Washington, DC
              October 1, 2019
                                                  /s/ Francis A. Vasquez, Jr.
                                                  Francis A. Vasquez, Jr.




                                              9
